Case 4:18-cv-00341-ALM-CMC Document 41 Filed 02/18/20 Page 1 of 6 PageID #: 389



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

  RYAN KAISER, on behalf of himself and                §
  others similarly-situated,                           §
                                                       §
                      Plaintiff,                       §
                                                       §   CIVIL ACTION NO. 4:18-cv-00341-ALM
  v.                                                   §
                                                       §
  REVIVAL    HOME     HEALTHCARE                       §
  SERVICES, INC. and SYLVESTER C.                      §
  UDEZE,                                               §
                                                       §
                     Defendants.                       §


          PLAINTIFF’S RESPONSE TO MOTION TO WITHDRAW AS COUNSEL

         Plaintiff, Ryan Kaiser, on behalf of himself and all others similarly situated, responds to

 Mr. Cramer’s Motion to Withdraw as Counsel (Doc. 39) and respectfully shows the Court as

 follows:

                                   I.          FACTUAL BACKGROUND

         Plaintiff filed his Original Complaint (Doc. 1) on May 10, 2018. Defendants’ Original

 Answer (Doc. 4) was filed on June 5, 2018, with Mr. Cramer acting as the attorney for defendants,

 and Mr. Cramer has represented the defendants in this litigation since at least June 5, 2018.

         Due to the defendants’ failure and refusal to comply with discovery obligations, Plaintiff’s

 Motion for Conditional Certification relied entirely on deemed admissions, and the Court’s

 January 1, 2019, Order (Doc. 17) denied the defendants’ Motion to Withdraw Deemed

 Admissions. The defendants’ subsequent refusal to produce documents is detailed in two separate

 motions to compel filed by the named plaintiff on March 5, 2019, and October 4, 2019, respectively

 (Docs. 19 & 30) and is incorporated herein by reference. The defendants even failed to timely



 Notice of Consent to Become Party Plaintiff                                                     Page 1
Case 4:18-cv-00341-ALM-CMC Document 41 Filed 02/18/20 Page 2 of 6 PageID #: 390



 respond to each of the motions to compel, prompting the Court to enter Orders, sua sponte, on

 April 15, 2019, and November 4, 2019, extending the response deadlines and ordering the

 defendants to file their responses by the extended deadlines. See Docs. 22 & 34.

         Additionally, due to the defendants’ continued refusal to comply with their discovery

 obligations, the Scheduling Order has twice been amended in this case. The original Scheduling

 Order (Doc. 9) set this case for trial on the Court’s September 2019 docket. See Doc. 9 at 3. The

 first Amended Scheduling Order (Doc. 26) moved the trial date to April 2020. See Doc. 26 at 3.

 And the Second Amended Scheduling Order (Doc. 33) moved the trial date to August 2020.

         Prior to the August 2020 trial date, the Second Amended Scheduling Order contains

 numerous upcoming deadlines, including:

         •   February 20, 2020 – Deadline for motions to dismiss, motions for summary judgment,
             or other dispositive motions

         •   April 27, 2020 – Mediation deadline

         •   May 11, 2020 – Deadline for filing notice of intent to offer certified records and for
             counsel and unrepresented parties to confer regarding preparation of the Joint Final
             Pretrial Order and Joint Proposed Jury Instructions and Verdict Form (or Proposed
             Findings of Fact and Conclusions of Law)

         •   May 25, 2020 – Motions in limine and Joint Final Pretrial Order due

         •   June 1, 2020 – Responses to Motions in limine are due, as are objections to witnesses,
             deposition extracts, and exhibits listed in the pre-trial order. Proposed Jury Instructions
             and Verdict Form (or Proposed Findings of Fact and Conclusions of Law) are also due.

         •   July 6, 2020 – Final Pretrial Conference

         In compliance with the first Amended Scheduling Order, the parties filed their notice of

 designation of mediator on October 31, 2019, agreeing to mediate the case with Courtenay Bass.

 See Doc. 32. And on November 15, 2019, the Court referred the case to mediation with Ms. Bass.

 See Doc. 36. The parties have been unable to mediate, however, because the plaintiffs lacked



 Response to Motion to Withdraw as Counsel                                                        Page 2
Case 4:18-cv-00341-ALM-CMC Document 41 Filed 02/18/20 Page 3 of 6 PageID #: 391



 pertinent information about their hours worked and wages paid due to the defendants’ refusal to

 produce those documents.

         Following the Court’s January 17, 2020, Order (Doc. 38) compelling document production,

 the defendants have finally produced at least partial payroll records for each of the opt-in plaintiffs.

 Although the production is incomplete, plaintiffs’ counsel has attempted to schedule mediation

 with Ms. Bass’s office. The defendants’ counsel, however, has refused to cooperate despite the

 upcoming mediation deadline. See Email from Mr. Cramer, attached as Exhibit A hereto.

                              II.     ARGUMENT & AUTHORITIES

         “Attorneys normally are expected to work through the completion of a case.” FTC v.

 Intellipay, Inc., 828 F. Supp. 33, 33 (S.D. Tex. 1993). A motion to withdraw must be supported by

 “a showing of good cause and reasonable notice to the clients.” Id. at 33-34. Conclusory assertions

 are insufficient to support good cause. Id. The Court can also consider prejudice to the parties and

 the hardship imposed on the Court resulting from counsel’s withdrawal. See id. at 34. The decision

 to grant or deny such a motion is within the Court’s discretion. Id.

         In determining whether counsel has shown that good cause exists for withdrawal, courts

 consider various factors, including, but not limited to, whether withdrawal will “cause undue delay,

 prejudice, or interference with justice.” See, e.g., Rabin v. McClain, 2011 U.S. Dist. LEXIS 95310,

 at **2&6 (W.D. Tex. Aug. 24, 2011); see also Walker v. Voyager Charters, L.L.C., 2009 U.S.

 Dist. LEXIS 142386, at *4 (W.D. Tex. Feb. 26, 2009). The determination “depends upon the facts

 and circumstances of each case.” Rabin, U.S. Dist. LEXIS 95310, at *2.

         The client’s failure to pay legal fees can provide good cause for withdrawal in some cases,

 but that is insufficient to allow an attorney to withdraw when the withdrawal would cause

 significant harm to the litigants and the judicial process. See Walker, 2009 U.S. Dist. LEXIS




 Response to Motion to Withdraw as Counsel                                                         Page 3
Case 4:18-cv-00341-ALM-CMC Document 41 Filed 02/18/20 Page 4 of 6 PageID #: 392



 142386, at *4. The “risk of undue delay,” prejudice to the parties, a history of that party’s failure

 to comply with the rules and the concern that the “lack of cooperation will only be exacerbated by

 Counsel’s withdrawal,” and a finding that withdrawal would “fail to serve the interests of justice”

 have been cited as reasons to deny a motion to withdraw until replacement counsel enters an

 appearance. Id. at **4-8.

         Even with the representation of counsel, the defendants have consistently failed to comply

 with the Federal Rules of Civil Procedure, the Local Rules, and the Rules and Orders of this Court.

 This case has been pending for nearly two years and the defendants still have not produced the

 basic information necessary to calculate the overtime wages and liquidated damages owed to the

 opt-in plaintiffs.

         Now, after nearly two years of wasting the Court’s and the plaintiffs’ time, and after

 causing the plaintiffs to unnecessarily incur attorneys’ fees in trying to get the defendants and their

 counsel to comply with the Rules, Mr. Cramer seeks to withdraw as defendants’ counsel two

 months before the mediation deadline, three months before the first pre-trial deadlines, and just

 over four months before the Final Pretrial Conference for what is already the third trial setting.

         Mr. Cramer’s motion claims, without any factual support, that his “withdrawal can be

 accomplished without material adverse effect on the interests of the Plaintiffs and Defendants.”

 The plaintiffs, however, would clearly be prejudiced by the withdrawal of the defendants’ counsel

 because the defendants have demonstrated over and over again that they do not understand and

 will not comply with even basic rules and orders. Mr. Cramer’s motion does not suggest that any

 new counsel will be entering an appearance for the defendants in this case – and provides only the

 defendants’ direct contact information for communicating with the defendants after his withdrawal

 – so it is clear that these defendants would be proceeding pro se if Mr. Cramer is allowed to




 Response to Motion to Withdraw as Counsel                                                        Page 4
Case 4:18-cv-00341-ALM-CMC Document 41 Filed 02/18/20 Page 5 of 6 PageID #: 393



 withdraw. If the defendants cannot be expected to follow basic rules while they are represented by

 an attorney who is subject to the ethics rules, their violations can only be expected to increase in

 absurdity as pro se litigants. Mr. Cramer’s withdrawal would likely also necessitate amending the

 scheduling order yet again to allow the defendants to engage replacement counsel. That delay

 would further prejudice the plaintiffs.

         Furthermore, the defendants would be prejudiced by Mr. Cramer’s withdrawal and Mr.

 Cramer’s motion does not indicate that they have been informed of Mr. Cramer’s intention to

 withdraw or that they have consented to the withdrawal of their attorney. The corporate defendant,

 Revival Home Healthcare Services, Inc., is prohibited from appearing pro se and must be

 represented by an attorney. See, e.g., Rabin, 2011 U.S. Dist. LEXIS 95310, at *6; see also

 http://www.txed.uscourts.gov/?q=pro-se-litigants. Although the individual defendant, Sylvester C.

 Udeze, could appear pro se, an email the defendants recently sent to plaintiffs’ counsel confirms

 that the defendants do not understand the litigation process and need the guidance of an attorney

 to litigate this matter. See Udeze Email, attached as Exhibit B hereto.1

         According to that email, the defendants feel like they are in the dark, and it might be Mr.

 Cramer, rather than (or in addition to) the defendants, who should be sanctioned for the defendants’

 repeated abuse of the judicial process. In addition to compelling document production, the Court’s

 January 17, 2020, Order (Doc. 38) required the defendants to pay plaintiffs’ counsel’s attorneys’

 fees related to the second motion to compel. See Doc. 38 at 13. The defendants have failed to

 comply with that Order. The Court should not allow Mr. Cramer to withdraw from this case after


 1
   It should be noted that although that February 4, 2020, email from the defendants states that they
 “have submitted everything,” plaintiffs’ counsel detailed some of the still missing documents in a
 February 5, 2020, email to Mr. Cramer. See Discovery Email, attached as Exhibit C hereto. At the
 time of the filing of this response, the defendants’ production is still incomplete and the plaintiffs
 anticipate filing a contempt motion if the outstanding items are not produced by February 21, 2020.


 Response to Motion to Withdraw as Counsel                                                       Page 5
Case 4:18-cv-00341-ALM-CMC Document 41 Filed 02/18/20 Page 6 of 6 PageID #: 394



 nearly two years of repeated abuses of the judicial process, leaving his clients to incur sanctions

 for his violations, without first deciding who is responsible for the contempt of court.

                                         III.   CONCLUSION

         Because granting Defendants’ motion would prejudice the named and opt-in plaintiffs and

 the defendants, cause undue delay, cause the defendants’ violations of the rules and Court Orders

 to increase in absurdity, and would fail to serve the interests of justice, the plaintiffs ask this Court

 to deny Mr. Cramer’s motion until he and his clients have fully complied with their discovery

 obligations and the Orders of this Court, including the payment of any sanctions ordered by the

 Court, and until replacement counsel enters an appearance.

                                                 Respectfully Submitted:

                                                 By: /s/ Corinna Chandler
                                                          Corinna Chandler
                                                          Texas Bar No. 24061272
                                                          Chandler Law, P.C.
                                                          3419 Westminster #343G
                                                          Dallas, Texas 75205
                                                          972-342-8793
                                                          972-692-5220 (fax)
                                                          chandler@chandlerlawpc.com
                                                          ATTORNEY FOR PLAINTIFFS

                                    CERTIFICATE OF SERVICE

        I hereby certify that I have served or caused the foregoing to be served on all counsel of
 record via the Court’s CM/ECF system on this 18th day of February 2020.

                                                                 /s/ Corinna Chandler
                                                                 Corinna Chandler




 Response to Motion to Withdraw as Counsel                                                         Page 6
